Exhibit 99 FOR RELEASE 6:00 AM EDT, August 1, 2011 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS SECOND QUARTER 2011 RESULTS Q2 2011 EPS $0.11 compared to ($0.04) in Q1 2011 and ($0.40) in Q2 2010 MOOREFIELD, WV – August 1, 2011 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported second quarter 2011 net income applicable to common shares of $831,000, or $0.11 per diluted share, compared with a net loss applicable to common shares of $2.95 million, or ($0.40) per diluted share, for the second quarter of 2010. Second quarter 2011 results, as compared to the same period in 2010, were positively impacted by a lower provision for loan losses and by reduced charges to write-down foreclosed properties to estimated fair value. Excluding from second quarter 2011 nonrecurring items (on a pre-tax basis) consisting of realized securities gains of $318,000, charges for other-than-temporary impairment (“OTTI”) of securities of $533,000 and write-downs of foreclosed properties of $689,000, and from second quarter 2010 realized securities gains of $1.26 million and write-downs of foreclosed properties of $2.19 million, pro forma second quarter 2011 earnings were approximately $1.40 million, or $0.18 per diluted share, compared to a pro forma net loss of $2.36 million, or ($0.32) per diluted share, for the year-ago period. For the six months ended June 30, 2011, Summit recorded net income applicable to common shares of $509,000, or $0.07 per diluted share, compared with a net loss applicable to common shares of $2.91 million, or ($0.39) per diluted share, for the comparable 2010 six-month period. Excludingfrom the six month period ended June 30, 2011 nonrecurring items (on a pre-tax basis) comprised of realized securities gains of $1.95 million, OTTI charges of $1.76 million and write-downs of foreclosed properties of $4.13 million, and from the 2010 first six-month period realized securities gains of $1.52 million and write-downs of foreclosed properties of $2.19 million, pro forma earnings for first six months of 2011 were approximately $3.00 million, or $0.41 per diluted share, compared to a pro forma net loss of $2.46 million, or ($0.33) per diluted share, for the 2010 six month period. H. Charles Maddy III, President and Chief Executive Officer of Summit, commented, “While we are pleased to have returned to profitability this quarter, our job one remains to reduce our portfolio of nonperforming assets, which remain a significant drag on our earnings performance. We continue to make progress in this regard, as loan delinquencies have declined since year-end 2010, quarter-over-quarter net loan charge-offs have declined for three consecutive quarters, and we are seeing few new additions to our problem loan portfolio. We continue to manage our problem assets through a combination of asset sales, loan workouts and charge-offs. However, progress with respect to the disposition of foreclosed properties has been difficult to achieve as the return of our real estate markets to more normal activity levels is progressing slowly”. “We continue to lower our loan portfolio’s risk, particularly in regard to construction and development lending which now represents just 11 percent of the portfolio compared to 16 percent two years ago. We have increased our reliance on retail deposits; during the first half of 2011, retail deposits increased by more than 5 percent, contributing to our ability to pay down $56 million in higher-priced wholesale funding; more over, during the past two years our retail deposits have increased 20 percent, while our use of wholesale funds has decreased 34 percent. Further, our hard work to reduce controllable expenses, which partially offsets the higher costs associated with increased levels of problem assets, continues to produce good results as our total noninterest expense for the first half of 2011 was more than 4% less than in the first half of 2010 due to staff reductions, salary freezes and other cost reduction measures.” Results from Operations Total revenue for the 2011 second quarter, consisting of net interest income and noninterest income, was $12.1 million compared to $11.7 million for the 2010 second quarter. For the year-to-date period ended June 30, 2011, total revenue was $21.6 million compared to $24.6 million for the same period in 2010. Perhaps more meaningful, total revenue excluding nonrecurring items (as enumerated above) was $13.0 million for second quarter 2011 compared to $12.6 million in the prior-year quarter, an increase of 3.9 percent.For the first six months of 2011, total revenue excluding nonrecurring items was $25.6 million versus $25.1 million for the same period in 2010, an increase of 2.1 percent. For the second quarter of 2011, net interest income was $10.2 million, an increase of 2.3 percent from the $9.9 million reported in the prior-year second quarter and an increase of 0.6 percent from the $10.1 million reported in the linked quarter. The net interest margin for second quarter 2011 was 3.09 percent compared to 2.90 percent for the year-ago quarter, and 3.11 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for second quarter 2011 was $1.99 million compared to $1.81 million for the comparable period of 2010. Excluding nonrecurring items (as enumerated above), noninterest income was $2.89 million for second quarter 2011, up $144,000 or 5.2 percent from the $2.75 million reported for first quarter 2010. The provision for loan losses was $3.0 million for the second quarter of 2011 compared to $3.0 million and $8.5 million for the linked and year-ago quarters, respectively. Noninterest expense continues to be well-controlled, despite the increased costs of the administration of foreclosed properties, which increased 68.9 percent, to $412,000 for second quarter 2011, compared to $244,000 for the comparable period of 2010. Total noninterest expense increased just 1.6% for the quarter to $7.9 million from the $7.8 million reported in second quarter 2010. Moreover, noninterest expense for the first half of 2011 was $637,000, or 4.1 percent, less than during the first half of 2010. Cost-saving initiatives continue in place and their impact remain beneficial. Balance Sheet At June 30, 2011, total assets were $1.47 billion, a decrease of $9.8 million, or 0.7 percent, and a decrease of $51.6 million, or 3.4 percent, since December 31, 2010 and June 30, 2010, respectively. Total loans, net of unearned fees, were $989.1 million at June 30, 2011, down $23.4 million, or 2.3 percent, from the $1.013 billion reported at year-end 2010, and down $96.7 million or 8.9 percent from the year-ago quarter-end. All loan categories have declined since year-end 2010, except for commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, which increased a modest $0.9 million. The second largest component of Summit’s loan portfolio, residential real estate, declined $11.7 million, or 3.3 percent, while construction and development (“C&D”) loans declined $6.1 million, or 5.4 percent and commercial (“C&I”) loans declined $4.8 million, or 4.9 percent. During the first half of 2011, retail deposits grew $43.7 million, or 5.4 percent, to $850.3 million, with the majority of growth occurring in savings and non interest bearing checking accounts. The increase in retail deposits provided Summit with an opportunity to further reduce brokered deposits and relatively higher-cost long-term borrowings by $34.5 million and $21.5 million, respectively, or 15.0 percent and 6.3 percent, respectively, since year-end 2010. Asset Quality As of June 30, 2011, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $105.3 million, or 7.18 percent of assets. This compares to $89.8 million, 6.06 percent of assets at first quarter-end 2011, and $92.2 million, or 6.24 percent of assets, at year-end 2010. The increase in second quarter 2011 NPAs is principally the result of classifying a single residential construction and development loan relationship as nonperforming during the quarter. Partially as result of the increase in nonperforming loans, the allowance for loan losses increased 18.9 percent during second quarter 2011 to 1.82 percent of period end total loans, compared to 1.70 percent of total loans at March 31, 2011 and at year-end 2010. During first half of 2011, foreclosed real estate decreased by $4.0 million, to $66.2 million, or 4.51 percent of assets. Approximately three-fourths of total foreclosed properties, or $47.4 million, consists of land, development and construction projects. Loans 30-89 day delinquent continued to show improvement, decreasing to 1.16 percent of total loans at June 30, 2011, compared to 1.25 percent and 2.77 percent of total loans at March 31, 2011 and December 31, 2010, respectively. Capital Adequacy Common shareholders’ equity was $91.9 million as of June 30, 2011 compared to $89.2 million December 31, 2010. Summit's depository institution, Summit Community Bank, Inc. (“Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at June 30, 2011. The Bank’s total risk-based capital ratio improved to 12.8 percent at June 30, 2011 compared 12.6 percent at March 31, 2011, while its Tier 1 leverage capital ratio remained unchanged at 8.3 at both period ends.Total common shares outstanding as of June 30, 2011 were 7,425,472. About the Company Summit Financial Group, Inc. is a $1.47 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2011 vs Q2 2010 For the Quarter Ended Percent Dollars in thousands 6/30/2011 6/30/2010 Change Condensed Statements of Income Interest income Loans, including fees $ $ -10.0 % Securities -13.0 % Other 28 2 NM Total interest income -10.4 % Interest expense Deposits -13.2 % Borrowings -32.9 % Total interest expense -22.6 % Net interest income % Provision for loan losses -64.7 % Net interest income after provision for loan losses NM Noninterest income Insurance commissions -6.6 % Service fee income -8.5 % Realized securities gains -74.7 % Other-than-temporary impairment of securities ) - NM Write-downs of foreclosed properties ) ) % Other income % Total noninterest income % Noninterest expense Salaries and employee benefits % Net occupancy expense -5.5 % Equipment expense -8.4 % Professional fees -26.3 % FDIC premiums -6.2 % Foreclosed properties expense % Other expenses -5.1 % Total noninterest expense % Income (loss) before income taxes ) NM Income taxes ) NM Net income (loss) ) NM Preferred stock dividends 74 74 % Net income (loss) applicable to common shares $ $ ) NM SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2011 vs Q2 2010 For the Quarter Ended Percent 6/30/2011 6/30/2010 Change Per Share Data Earnings per common share Basic $ $ ) NM Diluted $ $ ) NM Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % -13.16 % % Return on average assets % -0.75 % % Net interest margin % % % Efficiency ratio (B) % % -0.8 % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Six Month Performance Summary 2011 vs 2010 For the Six Months Ended Percent Dollars in thousands 6/30/2011 6/30/2010 Change Condensed Statements of Income Interest income Loans, including fees $ $ -10.6 % Securities -14.2 % Other 45 13 NM Total interest income -11.1 % Interest expense Deposits -13.5 % Borrowings -32.3 % Total interest expense -22.4 % Net interest income % Provision for loan losses -56.7 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -2.0 % Service fee income -10.2 % Realized securities gains % Other-than-temporary impairment of securities ) ) NM Write-downs of foreclosed properties ) ) -88.3 % Other income % Total noninterest income -69.1 % Noninterest expense Salaries and employee benefits % Net occupancy expense -4.0 % Equipment expense -8.1 % Professional fees -27.4 % FDIC premiums -11.8 % Foreclosed properties expense % Other expenses -25.8 % Total noninterest expense -4.1 % Income (loss) before income taxes ) NM Income taxes ) NM Net income (loss) ) NM Preferred stock dividends % Net income (loss) applicable to common shares $ $ ) NM SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Six Month Performance Summary 2011 vs 2010 For the Six Months Ended Percent 6/30/2011 6/30/2010 Change Per Share Data Earnings per common share Basic $ $ ) NM Diluted $ $ ) NM Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % -6.29 % NM Return on average assets % -0.36 % NM Net interest margin % % % Efficiency ratio (B) % % % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 6/30/2011 3/31/2011 12/31/2010 9/30/2010 6/30/2010 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 28 17 11 7 2 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fee income Realized securities gains 67 Other-than-temporary impairment of securities ) - Write-downs of foreclosed properties ) ) ) - ) Other income Total noninterest income ) Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense Other expenses Total noninterest expense Income (loss) before income taxes ) ) ) Income taxes ) Net income (loss) Preferred stock dividends 74 74 74 74 74 Net income (loss) applicable to common shares $ $ ) $ $ ) $ ) SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 6/30/2011 3/31/2011 12/31/2010 9/30/2010 6/30/2010 Per Share Data Earnings per common share Basic $ $ ) $ $ ) $ ) Diluted $ $ ) $ $ ) $ ) Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % -1.14
